Citation Nr: 1818895	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  17-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for diabetes mellitus type II. 

2.  Entitlement to service connection for diabetes mellitus type II. 

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney 



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1960 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  New and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for entitlement to service connection for diabetes mellitus, and it is reopened.  

2.  While stationed in Thailand at Udorn Air Force Base, the Veteran's military duties placed him in close proximity to the base perimeter.  
3.  The Veteran was at Tan Son Nhut Air Force Base in the Republic of Vietnam.  

4.  The Veteran's diabetes mellitus is related to his exposure to herbicides, to include Agent Orange.  

5.  The Veteran's lower extremity peripheral neuropathy is secondary to his diabetes mellitus type II.  


CONCLUSIONS OF LAW

1.  New and material evidence has since been received, and the claim for entitlement to service connection for diabetes mellitus, is reopened.  38 U.S.C. §§ 1110, 5107, (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

2.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

3.  The criteria for service connection for peripheral neuropathy, right lower extremity have been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for peripheral neuropathy, left lower extremity have been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C. §§ 5103, 5103A.

II.  New and Material Evidence 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In this case, the Veteran was denied entitlement to service connection for diabetes mellitus in a July 2012 Board decision.  He did not appeal this decision and the July 2012 Board decision became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

Subsequently, VA has obtained testimony and an additional lay statement from a fellow service member who served with the Veteran since the last decision became final.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for diabetes mellitus is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  The Claims

The Veteran contends that his diabetes mellitus is due to his exposure to herbicides and that his peripheral neuropathy is claimed as secondary to his diabetes.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Service connection may also be granted for certain specified diseases on a presumptive basis if a veteran was exposed to Agent Orange during active service.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

The Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.  This applies only during the Vietnam Era.  Id.

The list of diseases associated with exposure to certain herbicide agents are as follows: AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS). 38 U.S.C.A. §1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

Moreover, the availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran has been diagnosed with diabetes mellitus type II and diabetic peripheral neuropathy of the lower extremities.  

As to the in-service incurrence, during the Veteran's Board hearing, he identified several instances in which he was exposed to Agent Orange while overseas.  The first instance was when he was ordered to attend jungle survival school.  The Veteran stated that he and Major S. B. were sent to jungle survival school at Clark Air Force Base in the Philippines.  On the way to the Philippines, the two men briefly stopped at Tan Son Nhut Air Force Base located in South Vietnam and then transferred onto a commercial aircraft en route to Clark Air Force Base.  The Veteran stated that on his return trip to Udorn he once again stopped at Tan Son Nhut in order to change flights.  The second instance in which the Veteran identified that he was exposed to Agent Orange was during his normal military duties while stationed at Udorn Air Force Base.  The Veteran testified that while he was stationed at Udorn he was within two hundred feet of the perimeter when he was in the operations building which was almost on a daily basis.  Lastly, the Veteran stated that he was near the base perimeter when he entered the photo recon shop after being on a mission and he was further exposed to the base perimeter when he would taxi his plane down the runway.  See December 2017 Board Hearing Transcript.  

In addition to the Veteran's testimony, the Board has also reviewed the letter written by Major S. B.  The Major stated that he served as a crew mate with the Veteran when they were stationed at Udorn Air Force Base from April 1967 to July 1968.  The Major then went on to state "I observed spraying operations during daylight hours along the base perimeter on the eastern and southern sides of the base by USAF and Thai personnel."  The Major added that "I noted that vegetation in these areas turned brown and died.  We drove along the base perimeter from the cantonment (housing and support) area on the north side of the base to the operations area on the south side on a daily basis and passed through areas where spraying had been observed."  Lastly, the Major went on to indicate that "our routing for the TDY was Udorn, Bangkok, Tan Son Nhut (Saigon), to Clark.  We completed survival training and returned to Udorn in late November via Clark, Tan Son Nhut (Saigon), Bangkok, Udorn.  Air carrier from Bangkok to Clark was World Airways; the return flight was on an unknown carrier, both MAC-contract flights.  Therefore, we were in-country (SVN) on two occasions in November 1967."  See November 2015 Major S.B. letter.  

In turn, the Board has reviewed the Veteran's military personnel records.  The Board finds that the Veteran's personnel records certify that the two men did serve together in the same squadron and were in Thailand at the same time.  In addition, the Veteran's military personnel records support the Major's statements that he had personal knowledge of the Veteran's whereabouts in 1967-1968.  Moreover, in reviewing the Veteran's records, the Board was unable to find any evidence of a plane landing in Vietnam.  Nevertheless, the Board finds that the statements given by these two Veterans are competent and credible evidence of exposure to herbicides in Thailand and Vietnam.  See Davidson, supra.  

Turning to the medical evidence at hand, the record reflects that the Veteran has been diagnosed with diabetes mellitus type II and his doctor has opined that the Veteran's diabetic peripheral neuropathy is due to the Veteran's diabetes.  See July 2015 Dr. W. Disability Benefits Questionnaire.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's diabetes mellitus type II and diabetic neuropathy of the lower extremities.  The most probative evidence of record demonstrates that the Veteran was likely exposed to herbicide agents to include Agent Orange during service in accordance with his duties near the base perimeter and when he briefly visited Tan Son Nhut Airforce Base which was located in Vietnam.  Thus, the Board finds that entitlement to service connection for diabetes mellitus type II and diabetic peripheral neuropathy of the lower right and left extremity is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  This determination is limited to this specific Veteran, based on the facts presented.















ORDER

New and material evidence has been submitted to reopen the claim for entitlement to service connection for diabetes mellitus type II. 

Entitlement to service connection for diabetes mellitus type II, is granted. 

Entitlement to service connection for peripheral neuropathy, right lower extremity, is granted. 

Entitlement to service connection for peripheral neuropathy, left lower extremity, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


